Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 1 of 16




                                                                        CR1.01.0204

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 2 of 16




                                                                        CR1.01.0205

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 3 of 16




                                                                        CR1.01.0206

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 4 of 16




                                                                        CR1.01.0207

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 5 of 16




                                                                        CR1.01.0208

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 6 of 16




                                                                        CR1.01.0209

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 7 of 16




                                                                        CR1.01.0210

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 8 of 16




                                                                        CR1.01.0211

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 9 of 16




                                                                        CR1.01.0212

                                                                      Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 10 of
                                      16




                                                                      CR1.01.0213

                                                                    Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 11 of
                                      16




                                                                      CR1.01.0214

                                                                    Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 12 of
                                      16




                                                                      CR1.01.0215

                                                                    Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 13 of
                                      16




                                                                      CR1.01.0216

                                                                    Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 14 of
                                      16




                                                                      CR1.01.0217

                                                                    Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 15 of
                                      16




                                                                      CR1.01.0218

                                                                    Exhibit "I"
Case 1:18-cv-23443-DPG Document 64-14 Entered on FLSD Docket 08/23/2019 Page 16 of
                                      16




                                                                      CR1.01.0219

                                                                    Exhibit "I"
